           Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 1 of 22


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

WENDY H.,1
                                                             Plaintiff,
               v.                                                                   3:19-CV-744
                                                                                    (ATB)
COMMISSIONER OF SOCIAL SECURITY,
                                                             Defendant.

PETER A. GORTON, for Plaintiff
JESSICA TUCKER, Special Asst. U.S. Attorney, for Defendant

ANDREW T. BAXTER
United States Magistrate Judge


                       MEMORANDUM-DECISION AND ORDER

       This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1 and the consent of the parties. (Dkt. Nos. 4, 7).

I.     PROCEDURAL HISTORY

       Plaintiff protectively2 filed her application for Disability Insurance Benefits



       1
          In accordance with recent guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern
District of New York in June 2018 in order to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify the plaintiff using only her
first name and last initial.
       2
         When used in conjunction with an “application” for benefits, the term “protective filing”
indicates that a written statement, “such as a letter,” has been filed with the Social Security
Administration, indicating the claimant’s intent to file a claim for benefits. See 20 C.F.R. §§ 404.630,
416.340. There are various requirements for this written statement. Id. If a proper statement is filed,
the Social Security Administration will use the date of the written statement as the filing date of the
application even if the formal application is not filed until a later date.
          Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 2 of 22


(“DIB”) and Supplemental Security Income (“SSI”) on January 28, 2016, alleging

disability beginning October 15, 2013.3 (Administrative Transcript (“T.”) at 15, 183-

91). Plaintiff’s claim was denied initially on May 4, 2016. (T. 97-98, 99-105). Plaintiff

made a timely request for a hearing, which was held by video conferencing on June 25,

2018 before Administrative Law Judge (“ALJ”) Alexis Murdock. (T. 32-60). Plaintiff

appeared with her representative and testified at the hearing. (Id.) The ALJ also heard

testimony from Vocational Expert (“VE”) Cathy M. Hodgson. (T. 55-59). ALJ

Murdock issued an unfavorable decision on August 15, 2018. (T. 15-27). The ALJ’s

decision became the Commissioner’s final decision when the Appeals Council denied

plaintiff’s request for review on April 22, 2019. (T. 1-5).

II.   GENERALLY APPLICABLE LAW

      A. Disability Standard

      To be considered disabled, a plaintiff seeking disability insurance benefits or SSI

disability benefits must establish that he is “unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the plaintiff’s

      physical or mental impairment or impairments [must be] of such severity
      that he is not only unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any other kind of
      substantial gainful work which exists in the national economy, regardless
      of whether such work exists in the immediate area in which he lives, or


      3
          At the hearing, plaintiff amended her onset date to July 1, 2014. (T. 15, 34-35).

                                                    2
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 3 of 22


      whether a specific job vacancy exists for him, or whether he would be hire
      if he applied for work

42 U.S.C. § 1382(a)(3)(B). The Commissioner uses a five-step process, set forth in 20

C.F.R. sections 404.1520 and 416.920, to evaluate disability insurance and SSI

disability claims.

      First, the [Commissioner] considers whether the claimant is currently
      engaged in substantial gainful activity. If he is not, the [Commissioner]
      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment
      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner] will consider him disabled with-out considering
      vocational factors such as age, education, and work experience…
      Assuming the claimant does not have a listed impairment, the fourth
      inquiry is whether, despite the claimant’s severe impairment, he has the
      residual functional capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the [Commissioner] then
      determines whether there is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,

416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that his impairment prevents him from performing

his past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B. Scope of Review

      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence

supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Brault v.

Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g).


                                              3
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 4 of 22


Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012). It must be “more than a scintilla” of evidence scattered throughout the

administrative record. Id. However, this standard is a very deferential standard of

review, “even more so than the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.

       “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must also include

that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859 F.2d

255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record

contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Monguer v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles

v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (Finding we are unwilling to require an

ALJ explicitly to reconcile every conflicting shred of medical testimony). However, the

ALJ cannot “pick and choose evidence in the record that supports his conclusions.”

Cruz v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No. 09-

CV-6279, 2010 WL 5072112 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS

       Plaintiff was born on September 9, 1972, making her 41 years old on her alleged


                                             4
           Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 5 of 22


date of onset. (T. 25, 46). Plaintiff was approximately 5'1" tall and weighed 250

pounds. (T. 45-46). Plaintiff finished the 11th grade in school and never obtained a

General Education Diploma (“GED”). (T. 36-37). Plaintiff had experience working as

a cashier and a customer service representative for Binghamton Giant Market, as a shift

manager at Dunkin Donuts,4 at Artisan Liquors, and for “Home Instead,” a company

which provided home assistance for the elderly. (T. 37-39). Plaintiff stated that her

most recent employment was at the liquor store, and that she stopped working there

because she could no longer lift the cases of liquor. (T. 40).

       Plaintiff testified that her “main complaints” were her back, knees, and anxiety.

(T. 41). Plaintiff stated that she had severe arthritis in her back and in her knees, and

that recently, she was diagnosed with arthritis in her hip and her neck. (T. 41, 43-44).

The pain kept plaintiff from working. (T. 44). Plaintiff testified that her anxiety began

when she witnessed her husband’s heart attack in 2005, and it became worse when he

required a defibrillator in 2008. (T. 41). She began taking medication for her anxiety

ten years prior to the ALJ’s hearing, prescribed for her by her primary care provider. (T.

41-43). She was still taking three prescriptions for her anxiety. (T. 42). However,

plaintiff was not receiving any mental health treatment or counseling at the time of the

hearing.5 (T. 42).

       Plaintiff testified that she lived in a three-bedroom mobile home with her


       4
         Plaintiff testified that, as a shift manager at Dunkin Donuts, she told other employees what to
do, did scheduling and payroll, but did not bake the donuts. (T. 39).
       5
         Plaintiff testified that she used to go to “Broome County Mental Health,” but there were not
many organizations that would accept the plaintiff’s insurance, and she had not been to a counselor
since her date of onset in 2014. (T. 42).

                                                    5
           Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 6 of 22


husband, her son, her daughter, and her eleven month old granddaughter. (T. 48).

Plaintiff was using a cane at the hearing and testified that she used it “a good portion of

the time.” (T. 43). However, she did not need to use the cane “as much” at home

because she lived in a trailer, “and you can hold onto something.” (T. 43). Plaintiff

testified that her daughter was 21 years old and did not work. (T. 48). She stayed home

to look after her baby and try to help plaintiff. (Id.) Plaintiff’s daughter did most of the

grocery shopping, cooked the meals, and did the dishes and the laundry. (T. 48-49, 50).

The other household chores were split between her son and her daughter. (T. 50-51).

Even when plaintiff could go to the store,6 her son drove her, and she was accompanied

by her daughter. (T. 49). Plaintiff stated that she could walk through the store and pick

out items, but that her children put them on the “belt” for the cashier, took them to the

car, and carried them into the house. (T. 50). Plaintiff stated that she had a driver’s

license, but did not want to drive because of the medications that she took. (Id.)

       Plaintiff testified that she could only stand for approximately five minutes before

her legs would go numb or she would begin to have pain, and she would have to sit or

lie down. (T. 52). She stated that “it used to be 10 to 15 [minutes].” (Id.) Plaintiff

testified that she could only walk continuously for 15 minutes, but that she used to be

able to walk for 20 minutes. (Id.) Plaintiff stated that she did not lift anything, but she

could pick up a gallon of milk with two arms. (T. 53). Plaintiff had pain when bending

at the waist. (Id.) Plaintiff testified that she went outside, but all she did was sit. (T.

54). Plaintiff testified that she slept about three hours before she would have to get up

       6
           Plaintiff testified that two years prior to the hearing, she was able to go to the store more often.
(T. 49).

                                                       6
           Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 7 of 22


and move. (T. 54). She never got “uninterrupted sleep.” (Id.) She stated that she slept a

total of six hours. (Id.) Plaintiff testified that she would have days when her pain was

even worse than normal, including when the weather was bad. (T. 54-55). When

plaintiff had these bad days, which she estimated would be three to four days per

month, she would just stay in her room. (T. 55).

       The ALJ then heard the testimony of VE Hodgson. (T. 55-59). The VE

characterized each of plaintiff’s prior jobs, finding that plaintiff’s work at Home Instead

was as a Home Health Aid (medium with Specific Vocational Preparation (“SVP”) of

3).7 Plaintiff’s job at Dunkin Donuts was a fast food manager (light with an SVP of 5);

and her job at the market was as a customer service clerk (light with an SVP of 4). (T.

55-56). The ALJ’s first hypothetical question assumed a younger individual with a

limited 11th grade education and prior work as the VE described. (T. 56). The

individual was limited to sedentary work, except that she could occasionally balance

and stoop, but could not kneel, crouch, or crawl. (Id.) She could “additionally”8 climb

ramps and stairs, but could not climb ladders, ropes, or scaffolds. (Id.) Mentally, the

individual could carry out simple routine instructions and tasks, as long as there were

no fast-paced production requirements. (Id.)

       Based on the hypothetical question, the VE testified that the individual could not

perform plaintiff’s past relevant work, but that there was “a range of sedentary


       7
           The VE stated that plaintiff performed the job as light work, based upon her testimony. (T.
55).
       8
        The court notes that the transcript of the hearing contains the word “additionally,” but the
ALJ’s decision states that plaintiff could “occasionally climb ramps and stairs.” (Compare T. 56 with
21).

                                                     7
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 8 of 22


unskilled work available.” (T. 57). These jobs included “addressing clerk” and “order

clerk, food and beverage.” (Id.) However, if the individual were off-task for 15% of the

day or was absent from work for more than two days per month, she could not perform

any work. (Id.) The ALJ acknowledged that the Dictionary of Occupational Titles

(“DOT”) did not address “production rate pace,” being “off-task,” or absence from

work. (Id.) The VE testified that her opinion regarding these additional limitations was

based upon “experience and education in the field of vocational work.” (T. 57-58).

      Plaintiff’s counsel was then given the opportunity to question the VE. The VE

testified that an individual could not perform at a competitive pace if he or she were

off-task more than 10%. (T. 58). Counsel then specifically asked the vocational expert

whether her “numbers” correlated to the “occupational employment survey group”

(“OES”). (T. 59). The VE answered in the affirmative, and counsel did not follow-up

with any further questions. (Id.)

      Plaintiff’s counsel has summarized the medical evidence in his brief. (T. 2-7).

Rather than summarizing the records at the outset, I will refer to the pertinent records

during my discussion of the plaintiff’s arguments, with any exceptions as noted herein.

IV.   THE ALJ’S DECISION

      After finding that plaintiff did not engage in substantial gainful activity (“SGA”)

after her alleged amended onset date, the ALJ found that plaintiff had the following

severe impairments: degenerative disc disease of the cervical and lumbar spine;

osteoarthritis in both knees; a history of Lyme disease; obesity; an affective disorder,

variously diagnosed as a mood disorder and bipolar disorder; and generalized anxiety


                                             8
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 9 of 22


disorder. (T. 18). The ALJ also found that plaintiff had carpal tunnel release surgery in

August and October of 2015. (Id.) Within weeks of both procedures, plaintiff had good

mobility without pain. (Id.) Plaintiff reported “excellent benefit” and “complete relief”

from the surgeries, which she also admitted during the hearing. (Id.) The ALJ found

that plaintiff’s status post carpal tunnel release was not “severe,” but kept in mind that

non-severe impairments must ultimately be considered for their effect on the plaintiff’s

ability to function. (Id.) The ALJ determined that plaintiff’s “atypical chest pain” was

not a medically determinable cardiac impairment. (Id.)

      At step three of the sequential analysis, the ALJ found that plaintiff’s

impairments did not meet or medically equal the severity of a Listed Impairment. (T.

19). The ALJ considered Listing 1.20 (Major Dysfunction of a Joint) and 1.04

(Disorders of the Spine). The ALJ took plaintiff’s obesity into consideration in

accordance with Social Security Ruling (“SSR”) 02-1P. (Id.) Although the ALJ found

that the signs, symptoms, and laboratory findings of plaintiff’s obesity were not severe

enough to meet any listing. (Id.) However, the limitations due to plaintiff’s obesity

would be “reflected in the . . . residual functional capacity.” (Id.) The ALJ also

considered plaintiff’s mental impairments, finding that they did not meet the severity of

Listing 12.04 (Depressive, Bipolar, and Related Disorders) or 12.06 (Anxiety

Disorders). (T. 19-21).

      At step four of the sequential evaluation, the ALJ found that plaintiff had the

RFC to perform sedentary work, except that she could occasionally balance and stoop,

but could not kneel, crouch or crawl. (T. 21). Plaintiff could occasionally climb ramps


                                             9
           Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 10 of 22


and stairs, but not ladders, ropes, or scaffolds. (Id.) Plaintiff could understand,

remember, and carry out simple and routine instructions and tasks as long as there were

no fast-paced production requirements and no production-rate paced work, such as

assembly line work. (T. 21). In making this determination, the ALJ reviewed the

medical record and discussed the weight that she gave to various providers, including

consultative examiner, Dr. Gilbert Jenouri, M.D. (physical); state agency psychological

consultant O. Fassler, Ph.D. (mental); consultative examiner, Amanda Slowik, Psy.D.

(mental); treating physician Dr. Kamlesh S. Desai, M.D. (physical); and treating

physicians’ assistant (“PA”) Joseph Brunt (physical). (T. 23-24). The ALJ determined

that, although plaintiff had “severe impairments resulting in functional limitations, she

retains the capacity to perform activities within the [RFC] established in this decision.”

(T. 24).

       Based on the RFC finding above, the ALJ determined that plaintiff could not

perform her past relevant work. (T. 25). However, based on the VE’s response to the

ALJ’s hypothetical question, the ALJ determined at step five of the sequential analysis,

that plaintiff could perform other work in the national economy.9 (T. 25-26). The ALJ

found that plaintiff could work as “an addressing clerk” or “a food and beverage order

clerk.” (T. 26). The addressing clerk position was sedentary, unskilled, and there were



       9
          The ALJ also stated that the Dictionary of Occupational Titles (“DOT”) did not account for all
of the restrictions in the RFC determination. (T. 26). Thus, the VE relied, in part, on her own
professional training and experience, and her testimony in this regard was not “in conflict with the
information contained in the [DOT].” (Id.) The ALJ accepted the VE’s testimony in accordance with
SSR 00-4p. (Id.) The ALJ also specifically stated that, “although given the opportunity at the hearing,
claimant’s counsel chose not to question the [VE] on her qualifications and made no objections to her
testimony or to her service as an expert in this matter.” (Id.)

                                                  10
       Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 11 of 22


approximately 30,000 jobs nationally. (Id.) The food and beverage order clerk position

was sedentary, unskilled, with approximately 20,000 jobs nationally. (Id.) Therefore,

the ALJ found that the plaintiff was not disabled. (T. 26-27).

V.    ISSUES IN CONTENTION

      Plaintiff raises the following arguments in support of her position that the ALJ’s

decision is not supported by substantial evidence:

      1.     The ALJ’s RFC determination is not supported by substantial evidence.
             (Point I) (Pl.’s Br. at 8-14) (Dkt. No. 9).

      2.     The ALJ improperly “rejected” the opinion of PA Brunt. (Point II) (Pl.’s
             Br. at 14-16).

      3.     The ALJ failed to properly assess the plaintiff’s need to change positions.
             (Point III) (Pl.’s Br. at 17).

      4.     The Commissioner failed to sustain his burden at step five, and therefore
             the step five determination is not supported by substantial evidence.
             (Points IV & V) (Pl.’s Br. at 18-19).

      Defendant argues that the Commissioner’s final decision is supported by

substantial evidence, countering each of plaintiff’s arguments. (Def.’s Br.) (Dkt. No.

12). Plaintiff has filed a reply. (Pl.’s Rep. Br.) (Dkt. No. 15). For the following

reasons, this court agrees with plaintiff and will order remand for further consideration

by the agency.

VI.   RFC

      A.     Legal Standards

      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work


                                            11
       Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 12 of 22


activities in an ordinary work setting on a regular and continuing basis. . . .” A “regular

and continuing basis” means eight hours a day, for five days a week, or an equivalent

work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL 252970, at *2

(N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(quoting SSR 96–8p, 1996 WL 374184, at *2)); Babcock v. Berryhill, No. 5:17-CV-

00580 (BKS), 2018 WL 4347795, at *12-13 (N.D.N.Y. Sept. 12, 2018); Tankisi v.

Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013); Stephens v. Colvin, 200 F.

Supp. 3d 349, 361 (N.D.N.Y. 2016).

      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses, and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R.

§§ 404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)); Kirah D. v.

Berryhill, No. 3:18-CV-0110 (CFH), 2019 WL 587459, at *8 (N.D.N.Y. Feb 13, 2019);

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). An ALJ must specify the functions

plaintiff is capable of performing, and may not simply make conclusory statements

regarding a plaintiff’s capacities. Roat v. Barnhart, 717 F. Supp. 2d 241, 267

(N.D.N.Y. 2010); Martone v. Apfel, 70 F. Supp. 2d at 150 (citing Ferraris v. Heckler,

728 F.2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen, 737 F. Supp. at 183, Stephens v.

Colvin, 200 F. Supp. 3d 349, 361 (N.D.N.Y. 2016); Whittaker v. Comm’r of Soc. Sec.,

307 F. Supp. 2d 430, 440 (N.D.N.Y. 2004). The RFC assessment must also include a

narrative discussion, describing how the evidence supports the ALJ’s conclusions,


                                            12
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 13 of 22


citing specific medical facts, and non-medical evidence. Natashia R. v. Berryhill, No.

3:17-CV-01266 (TWD), 2019 WL 1260049, at *11 (N.D.N.Y. Mar. 19, 2019) (citing

SSR 96-8p, 1996 WL 374184, at *7).

       B.     Application

       Plaintiff’s first three arguments are related and may be discussed together

because they form the basis for plaintiff’s argument that the ALJ’s RFC determination

is not supported by substantial evidence. Plaintiff argues that Dr. Jenouri’s consultative

opinion does not support a finding that plaintiff can do sedentary work (Point I). The

plaintiff argues that the ALJ improperly rejected the Medical Source Statement

(“MSS”) supplied by plaintiff’s treating PA, which states, inter alia, that plaintiff must

change positions frequently (Points II & III). Plaintiff also argues that her need to

change positions frequently is supported by the medical evidence and Dr. Jenouri’s

evaluation, and that the ALJ improperly substituted her lay opinion for that of the

medical providers in making the RFC determination.

       There is no question that plaintiff suffers from degenerative disc disease of both

the cervical and lumbar spines, together with osteoarthritis in her left knee. (T. 18, 22).

Plaintiff has also tested positive for Lyme Disease. (T. 469). The ALJ found these to be

among plaintiff’s “severe” impairments and they were confirmed by physicians’

diagnoses, x-rays, and MRI results. The ALJ discussed these diagnoses in her decision,

stating, inter alia, that

              [d]iagnostic imaging shows the claimant to have degenerative
              changes in her cervical and lumbar spines, with “moderate”
              bilateral neuroforaminal narrowing at the C5-C6 vertebral
              level, as well as spondylolisthesis at L5-S1 and neural

                                             13
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 14 of 22


               foraminal stenosis affecting her bilateral L-5 nerve roots;
               imaging also shows “significant osteoarthritic changes” in
               claimant's knees and physical examinations often show the
               claimant to demonstrate reduced range of motion and strength
               in her spine and bilateral lower extremities, along with
               tenderness to palpation, crepitus, and an antalgic gait.

(T. 22) (citations to the record exhibits omitted). In determining plaintiff’s RFC, the

ALJ gave “significant weight” to Dr. Jenouri’s April, 2016 consultative opinion, in

which he concluded that plaintiff had “marked restriction walking, standing and sitting

long periods, bending, stair climbing, lifting, and carrying.” (T. 23) (citing T. 346). The

ALJ specifically stated that Dr. Jenouri’s report was consistent with his own

observations, “and those of other providers which showed the claimant to exhibit

decreased motor strength and range of motion as well as an antalgic10 gait; it is also

consistent with the claimant’s diagnostic imaging.” (T. 24) (citations to the record

exhibits omitted). Dr. Jenouri recommended that plaintiff continue to use her cane

because it improved her gait.11 (T. 344).

       Defendant argues that “marked” restrictions are consistent with a finding that an

individual can perform sedentary work because sedentary work represents “a

significantly restricted range of work.” (Def.’s Br. at 7-8) (citations omitted). While

sedentary work is at the lowest exertional level, the concept of sedentary work



       10
          Antalgic gait means that, in order to avoid pain, the individual puts as little weight on the
affected leg as possible. https://www.ncbi.nlm.nih.gov/medgen/533963. This results in a limp. Id.
       11
          Plaintiff told Dr. Jenouri that she always used a cane and that it was prescribed for her (T.
344). There is no evidence in this record indicating that plaintiff was prescribed a cane by a physician
or any other provider. That does not change the fact that Dr. Jenouri recommended that she continue to
use the cane because it improved her gait.

                                                    14
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 15 of 22


contemplates substantial sitting . . . , [and] alternating between sitting and standing may

not be within the concept of sedentary work.”12 Ferraris v. Heckler, 728 F.2d 582, 587

(2d Cir. 1984) (citations omitted). A “marked” restriction in the central function

required in sedentary work does not support the ALJ’s finding, particularly when the

ALJ accepted that plaintiff had such a restriction. An “individual [who] may be able to

sit for a time, but must then get up and stand or walk for awhile before returning to

sitting . . . is not functionally capable of doing . . . the prolonged sitting contemplated in

the definition of sedentary work. . . . Unskilled types of jobs are particularly structured

so that a person cannot ordinarily sit or stand at will.” SSR 83-12, 1983 WL 31253, at

*4.

       “SSR 96–9p, provides that ‘[a] n individual may need to alternate the required

sitting of sedentary work by standing (and, possibly, walking), periodically. Where this

need cannot be accommodated by scheduled breaks and a lunch period, the

occupational base for a full range of unskilled sedentary work will be eroded. The

extent of the erosion will depend on the facts in the case record, such as the frequency

of the need to alternate sitting and standing and the length of time needed to stand. The

RFC assessment must be specific as to the frequency of the individual’s need to

alternate between sitting and standing.’” Murphy v. Astrue, No. 12-CV-6271, 2013 WL

1452054, at *7 (W.D.N.Y. Apr. 9, 2013) (quoting SSR 96–9p, 2006 WL 374185, *7

(1996)).

       The court is well-aware that “[t]he regulations do not mandate the presumption

       12
          To perform sedentary work, a person would generally need to be able to sit for a total of
about six hours during an eight-hour workday. SSR 96-9p, 1996 WL 374185, at *3.

                                                   15
       Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 16 of 22


that all sedentary jobs in the United States require the worker to sit without moving for

six hours, trapped like a seat-belted passenger in the center seat on a transcontinental

flight.” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004). However, in Ramos v.

Comm’r of Soc. Sec., No. 17-CV-4632, 2019 WL 4602826, at *3 (E.D.N.Y. Sept. 23,

2019), the court found that even a “moderate to marked impairment is not consistent

with an ability to sit for six hours with only a five-minute break per hour. That is not

consistent with even the lower end of a moderate impairment. It is clearly not consistent

with a marked impairment.”

      Plaintiff argues that Dr. Jenouri’s assessment of “marked” limitations is too

vague to support a finding that plaintiff can perform sedentary work. (Pl.’s Br. at 11-

13). Plaintiff relies upon Curry v. Apfel, 209 F.3d 117, 123 (2d Cir. 2000) (superceded

by statute on other grounds), where the Second Circuit found that the use of the terms

“moderate” and “mild,” without more, does not permit the Commissioner to make the

necessary inference that plaintiff can perform sedentary work. Plaintiff argues that Dr.

Jenouri’s finding of “marked” restrictions, without more, is similarly vague. Cases

interpreting Curry have allowed the use of such terms to support RFC determinations

when the doctor provides additional clarifying information. See Tankisi v. Comm'r of

Soc. Sec., 521 F. App’x 29, 34 (2d Cir. 2013). In this case, Dr. Jenouri did provide

additional information in the form of a thorough physical examination. However, this

additional information supports plaintiff’s argument that a “marked” impairment in the

ability to sit for long periods is not necessarily consistent with the ability to perform

sedentary work.


                                             16
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 17 of 22


       Essentially, the ALJ concluded that plaintiff could perform sedentary work even

though the medical report to which the ALJ assigned “significant weight,” opined that

plaintiff had a “marked” restriction for walking, sitting, and standing long periods,

bending, stair climbing, lifting and carrying. While the ALJ is not required to accept

every portion of a medical report,13 the ALJ must have some basis for determining

plaintiff’s RFC, and in this case, the ALJ clearly accepted Dr. Jenouri’s assessment of

marked restrictions, finding it “consistent” with his own observations and those of other

medical providers. (T. 24). Because he relied on Dr. Jenouri’s opinion, substantial

evidence does not support the ALJ’s RFC findings.

       The only other MSS in the record which assessed the plaintiff’s functional

capacity was a “Questionnaire,” authored by PA Brunt, plaintiff’s treating provider. (T.

488-89). Among other restrictions, PA Brunt stated that plaintiff could sit only two to

three hours in an eight-hour day. (T. 489). He also stated that she would have to

change positions every thirty minutes. (Id.) PA Brunt also stated that plaintiff would be

“off-task” more than 20%, but less than 33% during the day, would have good and bad

days, and that she would be absent from work for three days per month because of her

“bad days.” (T. 488-89).

       The ALJ gave “little weight” to PA Brunt’s evaluation, first because the report

stated that the “applicable period” for his restrictions did not begin until “July 6, 2018,”

which excluded the “vast majority” of the period at issue. (T. 24). The ALJ also stated

that PA Brunt’s evaluation was inconsistent with the “objective evidence of record,

       13
         See Matta v. Astrue, 508 Fed. App’x 53, 56 (2d Cir. 2013) (summary order) (the ALJ’s RFC
need not “perfectly correspond” with any of the medical opinions cited in his opinion).

                                                17
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 18 of 22


which often shows the claimant to exhibit normal strength, range of motion, sensation,

reflexes, and gait.” (Id.) Finally, the ALJ noted that PA Brunt was not “an acceptable

medical source pursuant to 20 C.F.R. § 404.1527(f) and 416.927(f).” (Id.)

       Under the applicable regulations,14 a physician’s assistant is not an acceptable

medical source, whose opinion may be given “controlling weight,” but the ALJ should

evaluate it among the “other sources” whose opinions may be considered in her

analysis. See Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008) (“[N]urse

practitioners and physician’s assistants are defined as ‘other sources’ whose opinions

may be considered with respect to the severity of the claimant's impairment and ability

to work, but need not be assigned controlling weight.” (citing 20 C.F.R. § 416.913(d)

(1)). The ALJ’s statement that the restrictions listed in PA Brunt’s evaluation began on

July 6, 2018 is dubious. PA Brunt signed the MSS on July 6, 2018, and it is likely that

he did not intend to state that plaintiff’s restrictions “began” on that date, given that

there are records indicating that PA Brunt has been treating plaintiff since at least 2016.

(See e.g. T. 469) (Discharge Summary dated March 21, 2016, naming PA Brunt as

plaintiff’s treating provider).

       The ALJ’s second reason for discounting PA Brunt’s MSS was that it was

inconsistent with record evidence, showing that plaintiff “often” exhibited normal

functional abilities. However, in giving Dr. Jenouri’s opinion of “marked” restrictions

“significant” weight, the ALJ stated that the opinion was consistent with the record

evidence showing that plaintiff exhibited decreased motor strength, range of motion,

       14
         For applications filed after March 27, 2017, the regulations regarding medical sources have
changed, but plaintiff’s application was filed prior to this date.

                                                  18
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 19 of 22


and antalgic gait. (T. 24). At best, such evidence shows that plaintiff suffers from good

and bad days, as is often the case with any chronic impairment. In fact, PA Brunt’s

finding that plaintiff could only sit for two to three hours in an eight-hour day, and that

she had to change positions frequently is consistent with Dr. Jenouri’s finding that

plaintiff would have a “marked” restriction in sitting for long periods of time. Thus,

even though PA Brunt was not an “acceptable medical source,” the ALJ’s reasons for

giving his opinion “little weight” are not supported by substantial evidence.

       The record contains no other competent medical15 opinion which supports the

finding that plaintiff could perform sedentary work,16 without additional limitations.

The remainder of the record, other than PA Brunt’s Questionnaire, consists only of

treatment notes and other medical evaluations which do not touch on the plaintiff’s

exertional abilities. The ALJ does not explain how Dr. Jenouri’s assessment supports a

finding that plaintiff can sit for the amount of time necessary for sedentary work or how

the rest of the medical evidence supports this finding. The ALJ cannot substitute her

own opinion for the medical evidence. Kessler v. Comm'r of Soc. Sec., No. 17-CV-4264

(JMA), 2020 WL 1234199, at *7 (E.D.N.Y. Mar. 13, 2020).


       15
          In August of 2013, in a treatment note, Dr. Kamlesh S. Desai stated that plaintiff’s lifting
should be limited to 25 pounds, but made no reference to any further functional limitations. (T. 281).
The ALJ gave this opinion “little weight” and correctly noted that Dr. Desai’s opinion was issued a
year prior to the plaintiff’s amended onset date, with no indication of a time frame for implementation.
(T. 24).
       16
          The court notes that the physical RFC associated with the state agency’s initial denial (which
stated that plaintiff could sit for six hours in an eight hour day) was signed by a “Single Decision
Maker” (“SDM”), not a physician. (T. 74-76). The ALJ did not rely on this opinion in any event. The
ALJ did rely on the psychological RFC from the same report, written by consultant O. Fassler, Ph.D.
(T. 23). Plaintiff does not raise any issues with the evaluation of her mental impairments, and the court
sees none.

                                                   19
       Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 20 of 22


      In Jeffrey A. v. Comm’r of Soc. Sec., No. 3:18-CV-1473 (CFH), 2020 WL

1234867, at *9-10 (N.D.N.Y. Mar. 13, 2020), the court found that, based on the record

in that case, Dr. Jenouri’s “moderate to marked” limitations were too vague for the ALJ

to base a light RFC finding. The court stated that neither the doctor’s opinion, nor the

ALJ explained how the moderate to marked limitations in various of the functions

required in light work supported the ability to perform that exertional level of work. Id.

at *10. The court remanded the case for the ALJ to provide reasons tending to support

the finding that despite his limitations, the plaintiff was still able to perform light work.

The same result is appropriate in this case with respect to plaintiff’s ability to perform

sedentary work. Neither Dr. Jenouri’s opinion, nor the ALJ’s decision explain how

“marked” restrictions in various functions, most importantly in the ability to sit for long

periods, could support a finding that plaintiff could perform sedentary work. Thus, the

ALJ’s RFC finding is not supported by substantial evidence, particularly when the other

evidence of record supports Dr. Jenouri’s “marked” limitations.

      Because the RFC analysis is not supported by substantial evidence, and this case

must be remanded for further proceedings, the ALJ’s step five determination is

similarly unsupported by substantial evidence because it relies on the faulty RFC

determination. The ALJ’s RFC failed to mention any additional restrictions on

plaintiff’s ability to sit when questioning the VE. While ultimately, there may be jobs

available in which the plaintiff could change positions, the ALJ did not include such a

restriction in the RFC, and the VE was never given the opportunity to consider the

possibility. The court need not address the plaintiff’s step five argument that the VE


                                             20
        Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 21 of 22


did not properly establish the number of jobs that would be available to plaintiff

because she based her determination on the “OES” data.

       However, the court does note that on remand, if the plaintiff takes issue with the

number of jobs provided by the VE, counsel should object to the use of the particular

numbers. Counsel’s claim that he does not have to object at the hearing because he

cannot imagine that the ALJ would rely on those allegedly improper numbers is a weak

argument. At the hearing, not only did plaintiff’s counsel fail to object but

affirmatively chose not to question the VE. (T. 58-59). There are certain circumstances

in which an individual does not forfeit claims that he or she failed to raise in an

administrative proceeding.17 However, counsel in this case specifically asked the VE if

she were using what counsel now claims is an objectionable method of evaluating job

numbers, and when the VE responded that she was using OES numbers, counsel stated

that he had no further questions.18 (T. 58-59).

       17
           In Sims v. Apfel, 530 U.S. 103, 112 (2000), the Supreme Court held that a Social Security
claimant need not exhaust issues by raising them for review by the Appeals Council in order to
preserve judicial review of those issues. However, Sims specifically did not address cases in which a
plaintiff fails to raise an issue both before the Appeals Council and before the ALJ. Id. at 107.
       18
           Plaintiff cannot argue that this is an issue that is unavailable for, or unsuited to, agency
determination. It is clearly an issue that is best solved before the ALJ at the hearing, with the VE
present who can speak to her choice of methods to determine the number of jobs in the national
economy. “Although it appears that the Second Circuit has not yet ruled on this precise issue, a
number of district courts in this Circuit have found that failure to raise an issue before the ALJ waives
that issue’s review by the District Court,” particularly when represented by counsel. Watson v. Astrue,
No. 08 Civ. 1523, 2010 WL 1645060, at *3 (S.D.N.Y. Apr. 22, 2010) (citing cases); Guzman v.
Berryhill, No. 15-CV-3920, 2018 WL 3387319, at *22 (S.D.N.Y. June 12, 2018); Lewis v. Berryhill,
No. 3:16-CV-1091, 2018 WL 1377303, at *4 (D. Conn. Mar. 19, 2018) (citing Plante v. Astrue, No.
06-CV-972, 2009 WL 1951352, at *2 (N.D.N.Y. July 2, 2009) ); Carvey v. Astrue, No. 06-CV-737,
2009 WL 3199215, at *14 (N.D.N.Y. Sept. 30, 2009), aff’d on other grounds, 380 F. App’x 50 (2d Cir.
2010). The Ninth Circuit, distinguishing Sims, has specifically held that a plaintiff challenging the
VE’s numbers must raise the issue before the ALJ. See Shaibi v. Berryhill, 883 F.3d 1102, 1108-1109
(9th Cir. 2017).

                                                   21
       Case 3:19-cv-00744-ATB Document 16 Filed 05/20/20 Page 22 of 22


VII. Nature of Remand

      A.     Legal Standards

      “When there are gaps in the administrative record or the ALJ has applied an

improper legal standard . . . remand to the Secretary for further development of the

evidence” is generally appropriate. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980).

      B.     Application

      This Court cannot conclude that “substantial evidence on the record as a whole

indicates that the [plaintiff] is disabled[,]” and thus, I cannot recommend a remand

solely for the determination of benefits. See Bush v. Shalala, 94 F.3d 40, 46 (2d Cir.

1996). Instead, I will remand for a proper determination of plaintiff’s RFC at step four,

and a proper analysis at step five, based upon the RFC determination.

      WHEREFORE, based on the findings above, it is hereby

      ORDERED, that the decision of the Commissioner is REVERSED and this case

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for a proper analysis

consistent with the court’s decision, and it is

      ORDERED, that judgment be entered for the PLAINTIFF.



Dated: May 20, 2020




                                             22
